Title: Remission for Mendal Churchill, 19 September 1816
From: Madison, James
To: 


        
          [19 September 1816]
        
        Whereas at a late Circuit Court of the United States for the District of Massachusetts, begun and held at Boston in said District, Mendal Churchill, Mariner, was sentenced to pay a fine to the United States, with the costs of suit, for assisting to land a quantity of foreign merchandize in the said District contrary to law; and whereas it has been made to appear to me that the said Mendal Churchill, from his entire inability to pay the said fine and costs, is now, as he has been for some time past, confined in the common Jail at Boston, by virtue of an execution issued under the Judgment aforesaid against him; and whereas it has been made further to appear to me that the said Mendal Churchill always heretofore had sustained a good & reputable Character, and that there is little or no probability of his being ever able to pay the fine and costs of suit aforesaid: Now, therefore, be it known, that I, James Madison, President of the United States, in consideration of the premises and for other good causes me thereunto moving, have remitted, and I do hereby remit the fine aforesaid, and every part thereof, willing & requiring that the said Mendal Churchill be forthwith discharged from his Imprisonment, and released from the Judgment of the Court aforesaid.
        In testimony whereof I have hereunto set my Hand, and caused the seal of the United States to be affixed.
        Done at the City of Washington this 19th day of September AD 1816, & of the Independence of the United States the forty first.
        
          James MadisonBy the President,Jas Monroe Secy of State.
        
      